DETAILED ACTION
This action is in response to the correspondence filed on February 8, 2021.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
1.	Applicant’s arguments dated February 8, 2021 with respect to USC 103 rejection of claims 1-20 have been considered, but are not persuasive. Applicant argues that “The combination of references fails to teach or suggest: “based on component metadata for the design component, identifying an initial version of a digital asset where the design component is curated from,” as recited by claim 1.
“Mandrika is directed to managing software assets in an integrated development environment. A software plugin maintains a list of assets installed within the development environment.3 The software plugin determines whether newer versions of the assets have been released and downloads/installs the newer versions when identified.4 The software plugin also monitors interdependencies between different assets such that when a newer version of an asset is to be installed, the software plugin identifies any conflicts based on interdependencies with other assets.1 It is unclear what the Office considers in Mandrika to correspond to the claimed “design component” and the claimed “digital asset”. Mandrika discusses software assets. To the extent the Office considers an asset in Mandrika to correspond to the claimed “design component”, Mandrika is void of any teaching or suggestion of a “digital asset” as in claim 1. To the extent the Office considers an asset in Mandrika to correspond to the claimed “digital asset”, Mandrika is void of any teaching or suggestion of a “design component.” Additionally, claim 1 specifically recites a relationship between the design component and the digital asset - i.e., the design component is curated from the digital asset and an initial version of the digital asset where the design component is curated from is determined based on component metadata for the 
2. The combination of references fails to teach or suggest: “wherein the initial version of the digital asset comprises the design component at a layer,” as recited by claim 1. The Office Action acknowledges that Williams fails to teach or suggest “wherein the initial version of the digital asset comprises the design component at a layer,” and Mandrika is cited for this feature.2 However, the Office Action fails to address what in Mandrika teaches or suggests this claim language. As noted above, Mandrika discusses managing software assets, and there is no teaching or suggestion of both a “design component” and a “digital asset” as in claim 1. Moreover, Mandrika is completely void of any teaching or suggestion regarding a digital asset comprising a design component at a layer as in claim 1. Applicant could not locate any discussion of a layer in Mandrika, and the Office Action fails to point to anything in Mandrika for this feature.
3. The combination of references fails to teach or suggest: “in response to a determination that the initial version is different from a current version of the digital asset, causing display of a notification in the design library interface to alert the design component being potentially outdated,” as recited by claim 1.
The Office Action cites portions of Mandrika discussing monitoring interdependencies between different assets and providing a notification that a conflict exists when a new version of an assets is to be installed. For instance, Mandrika states: “In response to identifying a conflict, the asset control module 236 triggers 410 an alert for the user indicating that a conflict exists between the two software assets.”2 This is a notification that a conflict exists between two assets based on dependencies between the assets. There is nothing in Mandrika about a notification to alert a design component being potentially outdated based on a comparison of versions of a digital asset from which the design component was curated as in claim 1. As noted above, Mandrika is void of any discussion regarding both a design component and a digital asset from which it was curated.

	After further review of the references, the Office respectfully disagrees and maintains the rejection. According to Applicant’s specification, [0012]-[0013], techniques are provided for digital asset and design component tracking in a collaborative environment. As digital assets are created and shared, the design components that comprise those digital assets can be curated, organized, and tracked…For example, if a webpage uses a particular typeface, the webpage and the typeface are considered to be related, such that if the typeface is later modified, the webpage author can be notified of such modification. In certain implementations, the tracking that underlies such relationships is provided by metadata that is associated with a given design component. This metadata may include information such as an asset identifier that identifies a source digital asset from which the design component was extracted; a version identifier that identifies a version of the source digital asset; an author identifier that identifies an author of the source digital asset; and a layer identifier that can be used to reveal the context in which the design component was derived from the source asset. This metadata allows relationships to be established between a design component and the digital assets that incorporate that design component, thus facilitating asset and component tracking, update notification broadcasting, and other functionalities that make collaboration more efficient; with reference to Figures 1A and IB. Figure 1A is a block diagram schematically illustrating an asset repository 210 that includes a plurality of digital assets 212, including a logo 212a that Alice created, a letterhead 212b that Bob created, and a webpage 212c that Cathy created. Each of digital assets 212 further comprises one or more design components.


 	Mandrika teaches in Col. 2, lines 7-15 and 17-21, an asset management plugin which is integrated with a software development platform, such as an integrated development interface IDE, to manage software assets installed within the IDE. The plugin can determine a relationship with the newer version of assets that have been released. The software assets are created by an entity that coordinates the management of the assets with the asset management plugin. The management of the assets download and install the assets and automatically determine the availability of updates to the installed assets. The asset management plugin also includes a dynamically configurable user interface flow for displaying onboarding instructions for installing software assets. The onboarding is asset-specific and allows a user to install, configure, and view asset-specific information associated with the asset. The asset management plugin also determines any potential conflicts which may occur such as an earlier or incompatible version of the asset installed and presents this to the user in the user interface.  The asset graph also stores, for each independently managed software asset, the version history, the transitive dependency chain, and any incompatibilities across versions, and other relevant metadata. The asset tracking system publishes software assets to the asset database that may be installed in the IDE and maintains information related to the version histories and the dependencies of the assets.
	Regarding independent claim 10 and 18, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-9, 11-17 and 19-20 Applicant has not overcome the rejections and they remain similarly rejected.
	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 7, 890,919 B1) in view of Mandrika et al. (US 10,365,919 B1).
	Regarding claim 1, Williams discloses “A computer-implemented method, the method comprising: causing display of a design component in a design library interface;” (See Fig. 2A and Fig. 5, Fig. 9) (Invention is directed to a system and method for updating components and component tools within an application development environment. Component interfaces use a library of tag information in tag info to populate the hinting portions offered by code hinting 309 and the editing interface. Tag info is stored into a tag info library associated with the application. FIG. 5 is a screenshot illustrating component update dialog 500 of application development environment 50. In operation, a developer opens an application file to edit in application development environment 50.)
But, Williams does not explicitly disclose “based on component metadata for the design component, identifying an initial version of a digital asset where the design component is curated from, wherein the initial version of the digital asset comprises the design component at a layer”
However, Mandrika teaches “based on component metadata for the design component, identifying an initial version of a digital asset where the design component is curated from, wherein the initial version of the digital asset comprises the design component at a layer” (See Abstract and Col. 2, lines 45-50, Col. 5, lines 45-51)(The asset graph 258 is a data structure that stores, for each independently managed software asset, the version history, the transitive dependency chain, any incompatibilities across versions, and other relevant metadata.)
But, Williams does not explicitly disclose “and in response to a determination that initial version is different from a current version of the digital asset causing a display of a notification in the design library interface to alert the design component being potentially outdated.”   
However, Mandrika teaches “and in response to a determination that initial version is different from a current version of the digital asset causing a display of a notification in the design library interface to alert the design component being potentially outdated.”  (See Abstract) (The software plugin monitors the interdependencies between different assets installed within the development environment. When updating to a newer version of an asset, the software plugin identifies any conflicts that may occur with regards to the interdependencies when the asset is updated. The asset control module 236 also monitors the asset tracking system 150 to determine whether newer versions of the installed assets are available for download and facilitates the download of the newer version.
Based on the transitive dependency chain, the asset control module 236 determines 408 that the asset to be installed shares a common dependency with another asset previously installed within the IDE 120. The asset control module 236 then compares 410 the version of the common dependency needed by the asset to be installed and the version needed by the previously installed asset to identify a conflict. In response to identifying a conflict, the asset control module 236 triggers 410 an alert for the user indicating that a conflict exists between the two software assets.)
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Williams (Automatic component update and integration) with Mandrika (Managing software assets installed in an integrated development environment) in order to independently manage assets by an entity with which the software plugin can communicate to determine whether newer versions of the assets have been released. The software plugin automatically downloads and installs the newer version of the assets with minimal, if any, user intervention.
One having ordinary skill would also be motivated to combine Williams and Mandrika, in view of the suggestions provided by Mandrika in Column 1, lines [0062]-[0067], wherein the software plugin monitors the interdependencies between different assets installed within the development environment. When updating to a newer version of an asset, the software plugin identifies any conflicts that may occur with regards to the interdependencies when the asset is updated.
	Regarding claim 2, Williams in view of Mandrika discloses “The method of Claim 1, further comprising extracting the design component from the initial version of the digital asset.” (See Mandrika: Col. 11, lines 7-12) (The asset information module 256 extracts the transitive dependency chain associated with asset A from the server-side asset graph 258 and transmits the extracted transitive dependency chain to the asset control module 236. The asset control module 236 then extracts the transitive dependency chain of asset B from the client-side asset graph 234. This transitive dependency chain identifies the assets on which the currently installed version of asset B depends. The asset control module 236 then compares the transitive dependency chains to identify any common dependencies.)
	Regarding claim 3, Williams in view of Mandrika discloses “The method of Claim 1, wherein the component metadata further comprises a layer identifier that identifies the layer of the digital asset from which the design component was extracted, wherein the layer identifier is configured to facilitate a determination of whether an update of the digital asset impacts the design component extracted from the layer.” (See Mandrika: Col. 4, lines 39-44) (Request for downloading/updating a software asset includes an identifier associated with the software asset.  FIG. 4 which illustrates steps for identifying a conflict between a version of a software asset to be installed and another software asset to be installed within the IDE 120, according to one embodiment. Based on the transitive dependency chain, the asset control module 236 determines 408 that the asset to be installed shares a common dependency with another asset previously installed within the IDE 120. The asset control module 236 then compares 410 the version of the common dependency needed by the asset to be installed and the version needed by the previously installed asset to identify a conflict. In response to identifying a conflict, the asset control module 236 triggers 410 an alert for the user indicating that a conflict exists between the two software assets.)
Regarding claim 4, Williams in view of Mandrika discloses “The method of Claim 1, wherein the design component is selected from a group consisting of a typeface, a color swatch, and a graphical element; and the digital asset is selected from a group consisting of a style sheet, a webpage, and a document.” (See Col. 1, lines 62-65) (Includes items such as interface controls, including radio buttons, check boxes, input fields, scroll bars, and the like; data components, which allow loading and manipulating information from data sources; media components, that allow playback and control of streaming media; manager components, that allow managing components such as focus or depth, popups, styles, and the like; as well as various other program elements. Component schema 304 includes the particular class represented by the underlying component, it also includes what additional assets or tags that are used to instantiate the component, whether the component is visible in a design view mode of application development environment 30, the styles, events, effects, and properties of the component, any available information about the types of each property, etc.)
 Regarding claim 5, Williams in view of Mandrika discloses “The method of Claim 1, wherein the component metadata complies with an Extensible Metadata Platform (XMP) standard.” (See Col. 8, lines 60-65) (Invention may be implemented in application development environments directed to the development of XML.) 
Regarding claim 6, Williams in view of Mandrika discloses “The method of Claim 1, further comprising monitoring an asset repository for changes to the digital asset that is identified in the component metadata.” (See Mandrika: Fig. 1)
Regarding claim 7, Williams in view of Mandrika discloses “The method of Claim 1, wherein the notification comprises a graphical indicator displayed adjacent to the design component in the design library interface, the graphical indicator to indicate the design component being potentially outdated.” (See Mandrika: Fig. 4, Col. 2, lines 25-28) (The asset management plugin monitors such interdependencies and incompatibilities and provides alerts to a user of the IDE prior to installing an asset that would cause such an incompatibility. The asset control module 236 identifies these conflicts and alerts a user prior to installing an update that would create such a conflict.)
Regarding claim 8, Williams in view of Mandrika discloses “The method of Claim 1, further comprising, in response to a second user selection of the design component from the design library interface, displaying the digital asset in an asset preview interface with a plurality of design components, the asset preview interface being positioned adjacent to the design library interface.” (See Mandrika: Col. 2, lines 17-22) (The asset management plugin includes a dynamically configurable user interface flow for displaying onboarding instructions for installing software assets. When a given software asset is downloaded, the asset management plugin injects an onboarding flow specified in the software asset into the onboarding user interface. The onboarding flow is asset-specific and enables a user of the onboarding user interface to install, configure, and view asset-specific information associated with the downloaded asset. Relates to software development platforms, and particularly to managing software assets installed in an integrated development environment (IDE).)
Regarding claim 9, Williams in view of Mandrika discloses “The method of Claim 1, further comprising displaying the digital asset in an asset preview interface before receiving a user selection, wherein the user selection comprises a drag-and-drop operation from the asset preview interface to the design library interface.”(See Col. 1, lines 62-65) (The components generally include parameters that the developer may set in order to customize the application of the component as desired by the developer. Components include items such as interface controls, including radio buttons, check boxes, input fields, scroll bars, and the like; data components, which allow loading and manipulating information from data sources; media components, that allow playback and control of streaming media; manager components, that allow managing non-visual components such as focus or depth, popups, styles, and the like; as well as various other program elements, including drag and drop operations.)
Regarding claim 10, Williams in view of Mandrika discloses “A digital asset tracking system comprising: a storage device; and a processor operatively coupled to the storage device, the processor configured to execute instructions stored in the storage device that, when executed, cause the processor to carry out a digital asset tracking process comprising: curating a plurality of design components in a design library, wherein each of the curated design components includes component metadata that identifies a source asset that includes the corresponding design component, and wherein a different source assets are identified in the component metadata curated in the design library; displaying at least a portion of the curated design components in a design library interface such that the displayed design components are collectively included in more than one of the different source assets; in response to a user selection of a particular design component from the design library interface, identifying a particular source asset that includes the particular design component; and displaying the particular source asset in a digital asset viewer, such that there is simultaneous display of both (a) the particular source asset and (b) the design components displayed in the design library interface.” (See Fig. 2A and Fig. 5, Fig. 9) (Invention is directed to a system and method for updating components and component tools within an application development environment. Component interfaces use a library of tag information in tag info to populate the hinting portions offered by code hinting 309 and the editing interface. Tag info is stored into a tag info library associated with the application. FIG. 5 is a screenshot illustrating component update dialog 500 of application development environment 50. In operation, a developer opens an application file to edit in application development environment 50.
See also Mandrika: Abstract and Col. 2, lines 45-50, Col. 5, lines 45-51) (The asset graph 258 is a data structure that stores, for each independently managed software asset, the version history, the transitive dependency chain, any incompatibilities across versions, and other relevant metadata. The software plugin monitors the interdependencies between different assets installed within the development environment. When updating to a newer version of an asset, the software plugin identifies any conflicts that may occur with regards to the interdependencies when the asset is updated. The asset control module 236 also monitors the asset tracking system 150 to determine whether newer versions of the installed assets are available for download and facilitates the download of the newer version.
Based on the transitive dependency chain, the asset control module 236 determines 408 that the asset to be installed shares a common dependency with another asset previously installed within the IDE 120. The asset control module 236 then compares 410 the version of the common dependency needed by the asset to be installed and the version needed by the previously installed asset to identify a conflict. In response to identifying a conflict, the asset control module 236 triggers 410 an alert for the user indicating that a conflict exists between the two software assets.)
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Williams (Automatic component update and integration) with Mandrika (Managing software assets installed in an integrated development environment) in order to independently manage assets by an entity with which the software plugin can communicate to determine whether newer versions of the assets have been released. The software plugin automatically downloads and installs the newer version of the assets with minimal, if any, user intervention.
One having ordinary skill would also be motivated to combine Williams and Mandrika, in view of the suggestions provided by Mandrika in Column 1, lines [0062]-[0067], wherein the software plugin monitors the interdependencies between different assets installed within the development environment. When updating to a newer version of an asset, the software plugin identifies any conflicts that may occur with regards to the interdependencies when the asset is updated.


Regarding claim 11, Williams in view of Mandrika discloses “The system of Claim 10, wherein the digital asset tracking process further comprises: in response to the user selection of the particular design component from the design library interface, further identifying context in which the particular design component was derived from the source asset, wherein the context comprises a layer of the particular are from source asset that includes the particular design component: and displaying information characterizing the identified layer.” (See Fig. 2A)
	Regarding claim 12, Williams in view of Mandrika discloses “The system of Claim 10, wherein:  the digital asset tracking further comprises a networked asset repository; and the particular source asset is identified by matching an asset identifier in the component metadata included in the particular design component with an asset identifier of an asset stored in the networked asset repository.”  (See Mandrika: Abstract and Col. 2, lines 45-50, Col. 5, lines 45-51, Col. 4, lines 39-44)  (The asset information module 256 stores information associated with the independently managed software assets. The asset graph 258 is a data structure that stores, for each independently managed software asset, the version history, the transitive dependency chain, and any incompatibilities across versions, and other relevant metadata. Request for downloading/updating a software asset includes an identifier associated with the software asset.)
Regarding claim 13, Williams in view of Mandrika discloses “The system of Claim 10, wherein the digital asset tracking process further comprises highlighting the particular design component in the particular source asset that is displayed in the digital asset viewer.” (See Col. 1, lines 62-65 and Col. 2, lines 56-62) (A tag or component inspector is typically a visual interface element that presents the available information on a highlighted tag or piece of code. It generally lists the properties, settings, elements, and the like of the highlighted code and also usually provides an edit interface that allows the developer to edit the code from within the tag inspector rather than in the code view or design view of the editing region. If the developer desired to modify the shape or color of the button component, he or she could manipulate the color and/or shape properties directly in the tag inspector interface. Includes items such as interface controls, including radio buttons, check boxes, input fields, scroll bars, and the like; data components, which allow loading and manipulating information from data sources; media components, that allow playback and control of streaming media; manager components, that allow managing components such as focus or depth, popups, styles, and the like; as well as various other program elements. It also includes what additional assets or tags that are used to instantiate the component, whether the component is visible in a design view mode of application development environment 30, the styles, events, effects, and properties of the component, any available information about the types of each property, etc.)
Regarding claim 14, Williams in view of Mandrika discloses “The system of Claim 10, wherein the digital asset tracking process further comprises: detecting a modification to the particular source asset; and in response to detecting the modification, displaying a notification in the design library interface adjacent to the particular component that forms part of the particular source asset." (See Col. 5, lines 1-13) (If the application development environment discovers new components or determines that any of the components have been deleted or modified, a dialog box is presented to the user informing the user of the discovered components.)
Regarding claim 15, Williams in view of Mandrika discloses “The system of Claim 10, wherein the design library interface includes a highlighting checkbox; and the digital asset tracking process further comprises highlighting, in response to selection of the highlighting checkbox, one or more of the curated design components, wherein the highlighted design components form a part of the particular source asset that is displayed in the digital asset viewer.” (See Col. 1, lines 62-65 and Col. 2, lines 56-62) (A tag or component inspector is typically a visual interface element that presents the available information on a highlighted tag or piece of code. It also includes what additional assets or tags that are used to instantiate the component, whether the component is visible in a design view mode of application development environment 30, the styles, events, effects, and properties of the component, any available information about the types of each property, etc.)
Regarding claim 16, Williams in view of Mandrika discloses “The system of Claim 10, further comprising a networked asset repository, wherein the particular source asset is stored in the networked asset repository.” (See Mandrika: Abstract and Col. 2, lines 45-50, Col. 5, lines 45-51, Col. 4, lines 39-44)  (The asset information module 256 stores information associated with the independently managed software assets. The asset graph 258 is a data structure that stores, for each independently managed software asset, the version history, the transitive dependency chain, and any incompatibilities across versions, and other relevant metadata.)
Regarding claim 17, Williams in view of Mandrika discloses “The system of Claim 10, wherein the plurality of design components are curated based on design components included in a collection of one or more digital assets that have been accessed using a digital asset manipulation application.” (See Mandrika: Lines 7-12) (Functionality of an asset management plugin that integrates with a software development platform, such as an integrated development interface (IDE), to manage software assets installed within the IDE. The software assets are created by an entity that co-ordinates the management of the assets with the asset management plugin.)
As per claim 18, this claim is rejected based on arguments given above for rejected claim 1 and is similarly rejected, including “A non-transitory computer program product encoded with instructions that, when executed by one or more processors, causes a digital asset tracking process to be carried out, the digital asset tracking process comprising:” (See Mandrika: FIG. 1 illustrates a system environment 100 for managing software assets. The system environment 100 includes client devices 110(0)-(N), an asset database 140 and an asset tracking system 150.)
 “wherein the notification comprises a graphical indicator displayed adjacent to the design component.” (See Mandrika: Fig. 4, Col. 2, lines 25-28) (The asset control module 236 identifies conflicts and alerts a user.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Williams (Automatic component update and integration) with Mandrika (Managing software assets installed in an integrated development environment) in order to independently manage assets by an entity with which the software plugin can communicate to determine whether newer versions of the assets have been released. The software plugin automatically downloads and installs the newer version of the assets with minimal, if any, user intervention.
One having ordinary skill would also be motivated to combine Williams and Mandrika, in view of the suggestions provided by Mandrika in Column 1, lines [0062]-[0067], wherein the software plugin monitors the interdependencies between different assets installed within the development environment. When updating to a newer version of an asset, the software plugin identifies any conflicts that may occur with regards to the interdependencies when the asset is updated.
Regarding claim 19, Williams in view of Mandrika discloses “The computer program product of Claim 18, wherein the digital asset tracking process further comprises opening the digital asset in a digital asset manipulation application before receiving the user selection.” (See Mandrika: FIG. 1 illustrates a system environment 100 for managing software assets. A client device 110 executes an application allowing a user of the client device 110 to interact with the application runtime 110. For example, a client device 110 executes a browser application to enable interaction between the client device 110 and the application runtime 110 via the network 160.)
Regarding claim 20, Williams in view of Mandrika discloses “The computer program product of Claim 18, wherein the digital asset tracking process further comprises comparing the current version of the digital asset stored in the asset repository with the initial version of the digital asset identified in the component metadata.” (See Mandrika: Fig. 1, See Abstract) (The asset graph 258 is a data structure that stores, for each independently managed software asset, the version history, the transitive dependency chain, any incompatibilities across versions, and other relevant metadata. The software plugin monitors the interdependencies between different assets installed within the development environment. When updating to a newer version of an asset, the software plugin identifies any conflicts that may occur with regards to the interdependencies when the asset is updated. The asset control module 236 also monitors the asset tracking system 150 to determine whether newer versions of the installed assets are available for download and facilitates the download of the newer version.
Based on the transitive dependency chain, the asset control module 236 determines 408 that the asset to be installed shares a common dependency with another asset previously installed within the IDE 120. The asset control module 236 then compares 410 the version of the common dependency needed by the asset to be installed and the version needed by the previously installed asset to identify a conflict. In response to identifying a conflict, the asset control module 236 triggers 410 an alert for the user indicating that a conflict exists between the two software assets.)
				

                                             


















				Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm, Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154